Name: Commission Regulation (EEC) No 558/88 of 29 February 1988 amending Regulation (EEC) No 1154/86 laying down detailed rules regarding the stocks of cereals in Spain as at 1 March 1986
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  plant product
 Date Published: nan

 No L 54/50 Official Journal of the European Communities 1 . 3. 88 COMMISSION REGULATION (EEC) No 558/88 of 29 February 1988 amending Regulation (EEC) No 1154/86 laying down detailed rules regarding the stocks of cereals in Spain as at 1 March 1986 whereas Regulation (EEC) No 1154/86 should be amended to take those estimates into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1154/86 is hereby amended as follows : 1 . In Article 1 ( 1 ), '843 000 tonnes of barley and 55 000 tonnes of durum wheat', is replaced by the following : '843 000 tonnes of barley, 35 500 tonnes of durum Wheat and 19 500 tonnes of rye'. 2. Article 1 (2) is deleted. 3. In Article 2, '843 000 tonnes of barley and 55 000 tonnes of durum wheat' is replaced by '843 000 tonnes "of barley, 35 500 tonnes of durum wheat and 19 500 tonnes of rye'. Article 2 This Regulation shall enter into force on the" day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3770/85 of 20 December 1985 on stocks of agricultural products in Spain ('), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 1154/86 0 fixes abnormal stocks pursuant to Article 86 of the Act of Accession and identifies in particular the 55 000 tonnes of durum wheat sold by SENPA before 1 March 1986 ; whereas that quantity of durum wheat will subsequently be released for free circulation on the Spanish market after withholding of the security ; whereas it is therefore no longer necessary to identify those stocks ; whereas the Spanish obligation to finance the disposal of the abnormal stocks in question remains unfulfilled ; Whereas the special situation which resulted in abnormal stocks of 55 000 tonnes of durum wheat being fixed no longer exists ; whereas there should be a return to the original estimate of the abnormal stocks, which comprise 35 500 tonnes of durum wheat and 19 500 tonnes of rye ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 362, 31 . 12. 1985, p. 18 . ft OJ No L 105, 22. 4. 1986, p . 22.